DETAILED ACTION
Status of Claims:
Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 10841353) and in view of Stockhammer (US 11146852).

As per claim 1, Phillips discloses a method comprising: 
	receiving, by a first origin device at a first location, segmented first content comprising a plurality of content segments, wherein the first origin device is synchronized with a second origin device that received the segmented first content (The overlay architecture of CDN may include … network servers … in respective serving location areas (first origin server is CDN server serving in a respective first location), See Col. 7, Lines 12 – 39 … When edge servers do not hold a copy of a requested segment file, they may be required to retrieve or pull the requested segment file (receiving segmented content by a first origin device) from a parent node such as a regional server, See Col. 17, Lines 26 – 57 … It should therefore be appreciated that a regional distribution node (second origin device) may operate as a parent node (synchronized) to one or more child edge servers (first origin device)), See Col. 7, Lines 12 – 39); 
	receiving, by the first origin device, a … (missing segment) indicating that a first content segment is missing from the plurality of content segments, wherein the first content segment is associated with a portion of content missing from the segmented first content (The absent file identifier is operative to identify one or more referenced segment files that comply with applicable ABR asset delivery rules but are absent from the local cache memory. URL information relative to the compliant missing segments files is provided to a communication unit (first origin device), See Col. 20, Line 23 - Col. 21, Line 9); and 
	sending, by the first origin device to the second origin device, a request for the first content segment (URL information relative to the compliant missing segments files is provided to a communication unit (first origin device) that is operative to send one or more requests for the segment files by sending the requested URL(s) to another CDN node (second origin device), which may be, for example, a parent node, See Col. 20, Line 23 - Col. 21, Line 9).

	Phillips however does not expressly disclose:
	receiving a missing content segment message. 
	
	Stockhammer discloses:
	(receiving a) missing content segment message (A Missing Section Segment is defined for the purpose to extend the Segment Timeline, even if the data in the Segment may not be present or is only partially present … The Segment may contain also an ‘emsg’, for example, to indicate an MPD validity expiration … Content preparation device and/or server device, may signal data in a segment index (SIDX) box of a segment including missing sections, the data indicating an earliest presentation time and duration of the missing sections, See Col. 15, Lines 9 – 43) …

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Stockhammer’s teaching of a missing content segment message, along with receiving missing content segment by the origin device to improve Phillips’ system. Both Phillips and Stockhammer disclose systems for processing DASH content. Stockhammer’s system includes an emsg for determining missing section segment. The combination is an improvement upon the existing system because a missing content segment can be received by the origin device, as taught by Phillips, where the missing content segment can further be determined based on a missing content segment message, as taught by Stockhammer, to allow the synchronization of origin devices for outputting media to client devices.

As per claim 2, the method of claim 1, further comprising: 
	receiving, from the second origin device, the first content segment, wherein the first content segment is included in the segmented first content received by the second origin device (Phillips, In response, the other CDN node (second origin device) returns the requested segment file(s) to the communication unit (first origin device), which sends them to the cache for storage, See Col. 20, Line 23 - Col. 21, Line 9); and 
	sending the first content segment to an output device (Phillips, Each local edge server is operable to serve a plurality of subscribers in a serving area for delivering content to associated end stations or client devices, as illustrated by an example client device or user equipment (UE) device that may for consume or access streaming content delivered via CDN, See Col. 7, Lines 51 - 67).

As per claim 3, the method of claim 1, further comprising: 
	sending, to the second origin device, a request for a second content segment, wherein content associated with the second content segment is missing from the plurality of content segments (Phillips, URL information relative to the compliant missing segments files is provided to a communication unit (first origin device) that is operative to send one or more requests for the segment files by sending the requested URL(s) to another CDN node (second origin device), which may be, for example, a parent node, See Col. 20, Line 23 - Col. 21, Line 9); and 
	receiving, from the second origin device, a message indicating that the second origin device does not comprise the second content segment (Stockhammer, A Missing Section Segment is defined for the purpose to extend the Segment Timeline, even if the data in the Segment may not be present or is only partially present … The Segment may contain also an ‘emsg’, for example, to indicate an MPD validity expiration … Content preparation device and/or server device (second origin device), may signal data in a segment index (SIDX) box of a segment including missing sections, the data indicating an earliest presentation time and duration of the missing sections, See Col. 15, Lines 9 – 43).

	Phillips fails to teach receiving, from the second origin device, a message indicating that the second origin device does not comprise the second content segment. In the same field of endeavor, Stockhammer teaches a missing section segment and an emsg. It would have been obvious before the effective filing date of the claimed invention to further modify Phillips to include Stockhammer’s teaching of a message indicating that the second origin device does not comprise the second content segment, based on receiving a request for the missing second content segment.

As per claim 4, the method of claim 3, further comprising: sending a manifest to an output device comprising a message indicating that the second content segment is missing (Stockhammer, Signaling for missing sections may be included in the manifest file (such as an MPD) such that clients (e.g., receiving devices) that have access to the MPD can make use of the information and avoid requesting the segments with missing information, See Col. 5, Lines 32 - 48).

	Phillips fails to teach sending a manifest to an output device comprising a message indicating that the second content segment is missing. In the same field of endeavor, Stockhammer teaches a manifest file including signaling of missing sections. It would have been obvious before the effective filing date of the claimed invention to further modify Phillips to include Stockhammer’s teaching of a message indicating that the second content segment is missing, based on receiving a request for the missing second content segment.

As per claim 5, the method of claim 1, wherein the missing content segment comprises a Missing Content Segment as defined in the DASH standard (Stockhammer, At least on DASH level the content should be offered properly, for example by adding a Missing Section Segment, See Col. 13, Lines 35 – 41).

	Phillips fails to teach wherein the missing content segment comprises a Missing Content Segment as defined in the DASH standard. In the same field of endeavor, Stockhammer teaches a missing section segment based on DASH. It would have been obvious before the effective filing date of the claimed invention to further modify Phillips to include Stockhammer’s teaching of a Missing Content Segment as defined in the DASH standard, based on receiving a request for a content segment.

As per claim 7, the method of claim 1, wherein the first content is linear video content (Stockhammer, In case of linear (live) distribution, expected segments may not necessarily be present due to failures in different parts of the end-to-end system, See Col. 4, Lines 10).

	Phillips fails to teach wherein the first content is linear video content. In the same field of endeavor, Stockhammer teaches a linear distribution of segments. It would have been obvious before the effective filing date of the claimed invention to further modify Phillips to include Stockhammer’s teaching of a linear video content, for a received first content requested by a origin device.

As per claim 10, the method of claim 1, wherein the second origin device is at a second location different from the first location (Phillips, CDN is exemplified with a New York-based national server coupled to regional distribution servers based in San Antonio (Tex.), Jackson (MS) and Charlotte (N.C.) (first origin device), respectively. Regional distribution server is adapted to serve a plurality of edge servers, exemplified by edge server in Corpus Christi (TX) and edge server in Galveston (Tex.) (second origin device in second location). Likewise, regional distribution server is adapted to serve edge servers (in Vicksburg, Miss.) to (in Biloxi, Miss.) and regional distribution server is adapted to server edge servers (in Ashville, N.C.) to (in Fayetteville, N.C.).).

Claim(s) 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 10841353), in view of Stockhammer (US 11146852), and further in view of Stockhammer (US 20180316740).

As per claim 8, the combination of Phillips and Stockhammer (852) discloses all limitations of claim 1. 
	
	The combination of Phillips and Stockhammer (852) however does not expressly disclose:
	wherein the first origin device comprises an HTTP server.

	Stockhammer (740) discloses:
	the method of claim 1, wherein the first origin device comprises an HTTP server (HTTP server stores various sets of media content, See ¶113).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Stockhammer (740)’s teaching of a HTTP server and Stockhammer (852)’s teaching of a missing content segment message, along with receiving missing content segment by the origin device to improve Phillips’ system. Phillips, Stockhammer (852), and Stockhammer (740) all disclose systems for processing DASH content. Stockhammer (740)’s system includes an HTTP server that stores media content. The combination is an improvement upon the existing system because a missing content segment can be received by the origin device, as taught by Phillips, where the missing content segment can further be determined based on a missing content segment message, as taught by Stockhammer (852), and the origin device can include a HTTP server, as taught by Stockhammer (740), to allow the synchronization of origin devices for outputting media to client devices.

As per claim 9, the method of claim 1, wherein the first origin device comprises a server implementing the Route Protocol (Stockhammer (740), Information from DASH server device to DANE and usage of the deadline information in this example may include a Real-Time Object Delivery over Unidirectional Transport (ROUTE) transport protocol and MDE, See ¶168).

	Phillips and Stockhammer (852) fail to teach wherein the first origin device comprises a server implementing the Route Protocol. In the same field of endeavor, Stockhammer (740) teaches a Route Protocol. It would have been obvious before the effective filing date of the claimed invention to further modify Phillips and Stockhammer (852) to include Stockhammer (740)’s teaching of a Route Protocol, for content requested by a origin device.

Claim(s) 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 10841353) and in view of Dakhane (US 9936040).

As per claim 17, Phillips discloses the method comprising: 
	receiving, by a first origin device at a first location, segmented first content comprising a plurality of content segments, wherein the first origin device is synchronized with a second origin device that also received segmented first content (The overlay architecture of CDN may include … network servers … in respective serving location areas (first origin server is CDN server serving in a respective first location), See Col. 7, Lines 12 – 39 … When edge servers do not hold a copy of a requested segment file, they may be required to retrieve or pull the requested segment file (receiving segmented content by a first origin device) from a parent node such as a regional server, See Col. 17, Lines 26 – 57 … It should therefore be appreciated that a regional distribution node (second origin device) may operate as a parent node (synchronized) to one or more child edge servers (first origin device)), See Col. 7, Lines 12 – 39); 

	Phillips however does not expressly disclose:	
	receiving, by the first origin device from the second origin device, a request for a first content segment of the plurality of content segments, wherein the request comprises a first start time and duration associated with the first content segment and sending, by the first origin device to the second origin device, the first content segment.

	Dakhane teaches:
	receiving, by the first origin device from the second origin device, a request for a first content segment of the plurality of content segments, wherein the request comprises a first start time and duration associated with the first content segment (Optimization server (second origin device) can first request the segments S.sub.1-S.sub.3 from cache server (first origin device), See Col. 7, Lines 46 – 65 … Each segment can contain additional metadata that provides additional segment information, such as timing within video object (start time), URL address for the segment, video resolution, and bit rates. The length (duration) of each segment can be predefined by the protocol used, such as Apple's® HTTP Live Streaming or YouTube® DASH, See Col. 6, Lines 41 - 60); and 
	sending, by the first origin device to the second origin device, the first content segment (The cache server (first origin device) determines that a reference to the requested segment is stored in the cache server by comparing a key generated from the requested segment to the key field within each entry of the cache server. If a match exists between the key generated from the requested segment and the key field within an entry of the cache server, the segment referenced by the segment reference field within the entry of the cache data structure whose key field matched the generated key is provided to the optimization server (second origin device), See Col. 8, Lines 1 - 18).
	
	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Dakhane’s teaching of receiving a request for first content segment by a first origin device, along with a first origin device at a first location to improve Phillips’ system. Both Phillips and Dakhane disclose systems for processing DASH content. Dakhane’s system includes a request for content segment received by a cache server from an optimization server. The combination is an improvement upon the existing system because a first origin device can be at a first location, as taught by Phillips, where a request for a content segment can be received by the first origin device, as taught by Dakhane, to allow the synchronization of origin devices for outputting media to client devices.

As per claim 19, the method of claim 17, wherein the first origin device is redundant of the second origin device (Dakhane, The optimization server can then provide the optimized copy (redundant) of the requested segment to the cache server for storage. In other embodiments, the optimization server can create optimized copies of requested segment corresponding to all quality levels upon a first request for a segment at a particular quality level, See Col. 14, Lines 32 - 45).

	Phillips fails to teach wherein the first origin device is redundant of the second origin device. In the same field of endeavor, Dakhane teaches an optimization server which saves copies of segments to a cache server to establish a redundant device. It would have been obvious before the effective filing date of the claimed invention to further modify Phillips to include Dakhane’s teaching of a redundant device, for a received first content requested by a origin device.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 10841353), in view of Dakhane (US 9936040), and in further view of Stockhammer (US 11146852).

As per claim 20, the combination of Phillips and Dakhane discloses all limitations of claim 17.

	Phillips discloses: 
	the method of claim 17, further comprising: 
	receiving, by the first origin device, (a missing segment) … indicating that a second content segment is missing from the plurality of content segments, wherein the second content segment is associated with a portion of content missing from the segmented first content (The absent file identifier is operative to identify one or more referenced segment files that comply with applicable ABR asset delivery rules but are absent from the local cache memory. URL information relative to the compliant missing segments files is provided to a communication unit (first origin device), See Col. 20, Line 23 - Col. 21, Line 9); and 
	sending, by the first origin device to the second origin device, a request for the second content segment (URL information relative to the compliant missing segments files is provided to a communication unit (first origin device) that is operative to send one or more requests for the segment files by sending the requested URL(s) to another CDN node (second origin device), which may be, for example, a parent node, See Col. 20, Line 23 - Col. 21, Line 9).

	The combination of Phillips and Dakhane however does not expressly disclose:
	receiving a missing content segment message.

	Stockhammer discloses:
	(receiving) a missing content segment message (A Missing Section Segment is defined for the purpose to extend the Segment Timeline, even if the data in the Segment may not be present or is only partially present … The Segment may contain also an ‘emsg’, for example, to indicate an MPD validity expiration, See Col. 15, Lines 9 – 43).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Stockhammer’s teaching of a missing content segment message and Dakhane’s teaching of receiving a request for first content segment by a first origin device, along with a first origin device at a first location to improve Phillips’ system. Phillips, Dakhane, and Stockhammer all disclose systems for processing DASH content. Stockhammer’s system includes an emsg for determining missing section segment. The combination is an improvement upon the existing system because a first origin device can be at a first location, as taught by Phillips, where a request for a content segment can be received by the first origin device, as taught by Dakhane, where the request can further include a missing content segment message, as taught by Stockhammer, to allow the synchronization of origin devices for outputting media to client devices.

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 – 16 are allowed.

Reasons for allowance
The following is a statement of reasons for the indication of allowable subject matter:  
	In interpreting the claims, in light of the specification and the claims filed on August 2, 2021, the
Examiner finds the claimed invention to be patentably distinct from the available prior art(s).
	With regards to the independent claim, the available prior art(s) does/do not teach, singly or in combination, “receiving from the first origin device a second message indicating a second start time associated with the first content segment different from the first start time”.
	The closest available prior art to the subject matter, Stockhammer (US 11146852), teaches a manifest file including a missing section elements with a start time of a content segment. The prior art however fails to teach “receiving from the first origin device a second message indicating a second start time associated with the first content segment different from the first start time”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458